Broderick, C.J.,
concurring specially. I agree that our plain meaning analysis in State v. Taylor necessitates our deciding whether a special verdict be given to the jury to determine whether a felon-in-possession conviction subjects a defendant to the penalty enhancement provisions of RSA 651:2, II-g, and I agree with the court’s ruling on this issue. However, although I also agree that our decision in Taylor leads to the conclusion that the trial court’s action was plain error, I write separately to address what I see as an inconsistency in our plain error analysis.
In Taylor, the defendant argued that the enhanced penalty statute should not apply to him because the possession/control distinction was not made clear in his underlying indictment. State v. Taylor, 152 N.H. 719, 720 (2005). He had not raised this issue at trial, and thus asked that we review it under the plain error doctrine. Id. Based upon a plain meaning analysis of RSA 651:2, II-g, we determined that the trial court came to the wrong result. Id. at 720-21. We then stated that “this error was plainly evident from comparing the plain language of RSA 651:2, II-g and the indictment,” and thus the second prong of the plain error test was met — namely, that the error be plain. Id. at 721.
Two weeks later, we decided State v. Emery. In that case, the defendant argued that she was privileged to take money from a joint checking account under RSA 637:2, IV. State v. Emery, 152 N.H. 783, 786-87 (2005). Because she had not raised this issue at trial, we again did a plain error analysis. Id. We stated:
Generally, when the law is not clear at the time of trial, and remains unsettled at the time of appeal, a decision by the trial court cannot be plain error. See, e.g., 28 Moore’s FEDERAL *100PRACTICE § 652.04[3], at 652-19 (3d ed. 2002); United States v. Gilberg, 75 F.3d 15,18 (1st Cir. 1996) (court may reverse for plain error only if the error “was or should have been ‘obvious’ in the sense that the governing law was clearly settled to the contrary”). We have never addressed whether a party to a joint checking account may or may not be convicted of stealing from the other party to the account by making unauthorized withdrawals from it. Thus, we cannot say that the trial court’s failure to give an alternative instruction sua sponte on theft from joint checking accounts was plain error. Cf. Maclnnes, 151 N.H. at 737.
Id. at 787.
I believe that Emery casts doubt upon the plain error analysis we used in Taylor. I do not dispute the statutory interpretation in either Taylor or today’s case. However, in light of our decision in Emery, I have a concern with our conclusion that the application of RSA 651:2, II-g by the trial court here “was or should have been ‘obvious’ in the sense that the governing law was clearly settled to the contrary.” Emery, 152 N.H. at 787 (quoting Gilberg, 75 F.3d at 18).
Taylor seems to suggest that a trial court’s error will always be “plain” where a statute has a “plain meaning.” I do not dispute the conclusion that plain error may have occurred where a statute has a plain meaning. I also recognize that “it is enough that an error be ‘plain’ at the time of appellate consideration,” Johnson v. United States, 520 U.S. 461, 468 (1997), and do not suggest that legal questions must have been the subject of appellate review in order to trigger a plain error analysis. However, I believe that Emery is inconsistent with the proposition that a plain meaning analysis necessarily leads to a conclusion that a trial court’s ruling constitutes plain error. Indeed, our reliance upon Gilberg in Emery indicates that a separate inquiry must occur — namely, whether a statute’s meaning is not merely “plain,” but also “obvious.”
Such a system of review properly requires that parties raise, and therefore preserve, all issues before the trial court. The requirement that parties make specific, contemporaneous objections “is grounded in both judicial economy and common sense, affording the trial court the opportunity to correct an error it may have made, or clearly explaining why it did not make an error.” Berliner v. Clukay, 150 N.H. 80, 82-83 (2003) (quotations omitted). It grants the proper level of deference to the trial court by establishing a policy that trial court rulings will generally not be overturned where they had neither the benefit of our interpretation, *101nor the arguments of the parties, on any given issue. As the Eighth Circuit has explained:
Usually, for an error to be plain, it must be in contravention of either Supreme Court or controlling circuit precedent. The lack of such precedent, however, does not prevent a finding of plain error if the error was, in fact, clear or obvious based on the materials available to the [trial] court.
In the absence of controlling precedent of either this court or the Supreme Court, the [trial] court is granted more discretion under the plain error standard simply because the less guidance there is, the smaller the realm of decisions that would be clearly or obviously wrong under current law. There is ultimately, however, a limit to what the [trial] court can do, even under plain error review, and, for example, in the statutory construction context, it is possible that the construction of the statute proffered by the [trial] court departs so far from the text that it is clearly incorrect as a matter of law.
United States v. Lachowski, 405 F.3d 696, 698-99 (8th Cir. 2005) (citation omitted). It is for these reasons that the plain error rule is to be applied sparingly. State v. MacInnes, 151 N.H. 732,736-37 (2005).
Our plain meaning analysis relies entirely upon a reading of the statute in light of our decision in Taylor. The trial court did not have the advantage of either today’s interpretation, or that in Taylor. Additionally, the defendant not only failed to argue at trial the construction that he puts forward in this case, but he also did not make the argument put forth by the defendant in Taylor. Accordingly, I would be inclined to “grant[] more discretion under the plain error standard simply because the less guidance there is, the smaller the realm of decisions that would be clearly or obviously wrong under current law.” Lachowski, 405 F.3d at 698.
I believe that our plain error analysis in Taylor governs the outcome here. Accordingly, I join the court’s holding that the sentencing of this defendant was plain error. However, had the State argued that Emery established a different test than that which we applied in Taylor, I may have reached a different result.